Citation Nr: 0919826	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher disability rating for residuals of a 
gunshot wound to the right thigh, muscle group XIII, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied a higher rating for 
residuals of a gunshot wound to the right thigh.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the July 2005 VA examination is 
inadequate for rating purposes.  First, the examination 
report does not state whether the Veteran's claims file was 
provided to the examiner for his review.  Second, the 
examiner did not provide the range of motion of the Veteran's 
right thigh and leg.  Although the Veteran claimed to have no 
limitation of motion of his right leg, the examiner must make 
this determination and provide the degrees of motion of his 
thigh and leg.  

A new VA examination is therefore needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

The Veteran has not been provided complete notice with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA).  
See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2008), 
to include the notice specified by the 
Court in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

2.  Then, the RO/AMC should afford the 
Veteran a comprehensive medical 
examination to determine the severity of 
the residuals of a gunshot wound to the 
right thigh, to be conducted by a 
qualified physician.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and the examiner is 
requested to report complaints and 
clinical findings in detail. The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination.

The examiner should describe the 
residuals of the gunshot wound to the 
right thigh including any scarring and 
any joint, muscle or neurologic 
impairment due to that disability.  Based 
on a review of the claims file and the 
examination findings, the examiner should 
specifically identify each specific 
muscle injured by the gunshot wound of 
the right hip and comment upon the 
nature, extent, and current degree of 
impairment manifested by such muscle 
damage.  The range of motion of the right 
thigh should be provided and the examiner 
should note if there is any muscle pain, 
weakness or fatigue.  The examiner should 
identify the presence of any retained 
metal fragments and, if possible, 
identify the track or path each fragment 
traveled from its point of entry.  In 
particular, the examiner should identify 
the particular muscles involved and 
explain how any retained metal fragments 
have affected the functioning of each 
identified muscle.

The examiner should comment as to whether 
the disability associated with each of 
the affected muscles would be considered 
moderate, moderately severe, or severe.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.

Further, the examiner should identify the 
etiology of any orthopedic, neurological 
or other manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  Upon completion of the above 
development, the RO/AMC should then 
review the record and readjudicate the 
issues on appeal. If any benefit sought 
remains denied, the appellant and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



